 

Exhibit 10.2

 



EXECUTION VERSION

 

SECOND AMENDMENT TO CREDIT AGREEMENT

 

This SECOND AMENDMENT TO CREDIT AGREEMENT, dated as of June 5, 2014 (this
“Amendment”), is by and among (a) HURCO COMPANIES, INC. (the “Borrower”), an
Indiana corporation, (b) JPMORGAN CHASE BANK, N.A., as administrative agent (the
“Administrative Agent”) and as Issuing Bank (as defined in the Credit Agreement
referred to below) and (c) the Lenders (as defined in the Credit Agreement
referred to below) signatory hereto. Capitalized terms used here in without
definition shall have the meanings assigned to such terms in the Credit
Agreement.

 

WHEREAS, The Administrative Agent, certain financial institutions as Lenders and
the Borrower entered into that certain Credit Agreement dated as of December 7,
2012 (as amended, restated and otherwise modified from time to time, the “Credit
Agreement”); and

 

WHEREAS, The Borrower, the Administrative Agent and the undersigned Lenders wish
to amend the Credit Agreement on the terms and conditions set forth below.

 

NOW THEREFORE, in consideration of the foregoing premises and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Borrower, the Administrative Agent and the Lenders hereby
agree as follows:

 

§1. Amendment to Credit Agreement. Section 6.05 of the Credit Agreement is
hereby amended by deleting the reference to the number “$1,000,000” therein and
replacing such reference with the number “$3,000,000”.

 

§2. Conditions to Effectiveness. This Amendment shall become effective as of the
date set forth above upon the receipt subject to the satisfaction or waiver by
the Administrative Agent on behalf of the Required Lenders of the following
conditions precedent (the “Amendment Effective Date”):

 

A.each of the representations and warranties set forth in Section 3 of this
Amendment shall be true and correct in all respects as of the date of this
Amendment;

  

B.the Administrative Agent shall have received a counterpart signature page to
this Amendment, duly executed and delivered by the Borrower and the Required
Lenders;

  

C.each of the Subsidiary Guarantors shall have executed and delivered a
Reaffirmation of Guaranty in the form of Exhibit A hereto; and

  

1

 



 

D.the Administrative Agent shall have received evidence, satisfactory to the
Administrative Agent, that the Borrower has paid all fees and, to the extent
billed, expenses payable by the Credit Partiers hereunder or under the Credit
Agreement on the Amendment Effective Date.

 

§3. Representations and Warranties. The Borrower hereby represents and warrants
to the Administrative Agent and the Lenders as follows:

 

A.Representations and Warranties. Each of the representations and warranties
contained in Article III of the Credit Agreement and in each other Credit
Document were true and correct in all respects when made, and, after giving
effect to this Amendment, are true and correct in all respects on and as of the
date hereof, except to the extent that such representations and warranties
relate specifically to a prior date, then such representations and warranties
are true and correct in all respects on and as such earlier date.

  

B.Enforceability. The execution and delivery by the Borrower of this Amendment,
and the performance by the Borrower of this Amendment are within the corporate
authority of the Borrower and have been duly authorized by all necessary
corporate proceedings. This Amendment constitutes valid and legally binding
obligations of the Borrower, enforceable against it in accordance with its
terms, except as limited by bankruptcy, insolvency, reorganization, moratorium
or similar laws relating to or affecting the enforcement of creditors’ rights in
general.

  

C.No Default or Event of Default. No Default or Event of Default has occurred
and is continuing, and after giving effect to this Amendment, no Default or
Event of Default will result from the execution, delivery and performance by the
Borrower of this Amendment or from the consummation of the transactions
contemplated herein.

 

§4. No Other Amendments, etc. Except as expressly provided in this Amendment,
(a) all of the terms and conditions of the Credit Agreement and the other Credit
Documents remain unchanged and (b) all of the terms and conditions of the Credit
Agreement and the other Credit Documents are hereby ratified and confirmed and
remain in full force and effect (including, without limitation, with respect to
any guarantees provided thereunder and any security interests granted in any
Collateral in support of the Obligations under or with respect to the Credit
Documents). Nothing herein shall be construed to be an amendment, consent or a
waiver of any requirements of the Borrower, any other Credit Party or of any
other Person under the Credit Agreement and the other Credit Documents except as
expressly set forth herein. Nothing in this Amendment shall be construed to
imply any willingness on the part of any Lender to grant any similar or future
amendment, consent or waiver of any of the terms and conditions of the Credit
Agreement and the other Credit Documents. Upon the effectiveness of this
Amendment, each reference in the Credit Agreement to “this Agreement”,
“hereunder”, “hereof”, “herein” or words of similar import shall mean and be a
reference to the Credit Agreement as amended hereby. For the avoidance of doubt,
this Amendment shall constitute a “Credit Document” under the Credit Agreement
and each other Credit Document.

 



2

 

 

§5 Costs and Expenses. The Borrower hereby affirms its obligation under Section
9.03 (a) of the Credit Agreement to reimburse the Administrative Agent for all
reasonable out-of-pocket expenses incurred by the Administrative Agent in
connection with the preparation, negotiation, execution and delivery of this
Amendment, including but not limited to the reasonable fees, charges and
disbursements of attorneys for the Administrative Agent with respect thereto.

 

§6 Execution in Counterparts. This Amendment may be executed in any number of
counterparts and by each party on a separate counterpart, each of which when so
executed and delivered shall be an original, but all of which together shall
constitute one instrument. In proving this Amendment, it shall not be necessary
to produce or account for more than one such counterpart signed by the party
against whom enforcement is sought.

 

§7 Successors and Assigns. This Amendment shall be binding upon and shall insure
to the benefit of the parties hereto and their respective successors and
assigns.

 

§8 Governing Law; Captions. This Amendment shall for all purposes be construed
in accordance with and governed by the laws of the State of Indiana. The
captions in this Amendment are for convenience of reference only and shall not
define or limit the provisions hereof.

  

 

 

[Signature Pages Follow]

 



3

 



  

IN WITNESS WHEREOF, the undersigned have duly executed this Amendment as of the
date first set forth above.

 



  Borrower:       HURCO COMPANIES, INC.        By: /s/ Michael Doar   Name:
Michael Doar   Title: Chairman & Chief Executive Officer



  

 

 

 

[Signature Page to Second Amendment]

  

4

 



 

 



  JPMORGAN CHASE BANK, N.A.,
as Administrative Agent, Issuing Bank and a Lender       By:  /s/  Thomas W.
Harrison     Thomas W. Harrison     Senior Vice President / Authorized Officer



  

 

 

 

[Signature Page to Second Amendment]

  

5

 



  

EXHIBIT A

 

REAFFIRMATION OF GUARANTY

 

Each of the undersigned acknowledges receipt of a copy of the Second Amendment
to the Credit Agreement (the “Amendment”) dated as of June 5, 2014, consents to
such amendment and each of the transactions referenced therein and hereby
reaffirms its obligations under the Subsidiary Guaranty dated as of December 7,
2012 (as amended from time to time) in favor of JPMorgan Chase Bank, N.A., as
Administrative Agent, and the Lenders (as defined in the Amendment).



 

Dated as of June 5, 2014

 



  SUBSIDIARY GUARANTORS:         HURCO INTERNATIONAL, INC.         BY: /s/
Michael Doar   Name: Michael Doar   Title: Chairman & Chief Executive Officer  
      HURCO INTERNATIONAL HOLDINGS, INC.         By: /s/ Michael Doar   Name:
Michael Doar   Title: Chairman & Chief Executive Officer         HURCO MIDWEST,
LLC         By: /s/ Michael Doar   Name: Michael Doar   Title: Chairman & Chief
Executive Officer      





 



6

 